WILKINS, Justice:
Plaintiff, an attorney at law sued defendant, his client, to recover attorney’s fees, alleging that the parties had an agreement that the plaintiff would be paid a contingency fee of one fourth of the amount recovered on two cases and an hourly fee on a third case. At a trial on the merits, the District Court of Salt Lake County, sitting without a jury, found that there was never a meeting of the minds concerning the contingency contract that the defendant had agreed to pay reasonable attorneys’ fees, and further, that the plaintiffs had already received reasonable attorneys’ fees for his services. Plaintiff appeals.
There is substantial evidence to support the Court’s findings and judgment when viewed in the light most favorable to the *1135prevailing party,1 and the judgment is affirmed. Costs to respondent.
ELLETT, C. J., and CROCKETT, MAU-GHAN and HALL, JJ., concur.

. Cutler v. Bowen, Utah, 543 P.2d 1349 (1975); Taylor v. Johnson, 15 Utah 2d 342, 393 P.2d 382 (1964); Petrie v. General Contracting Company, 17 Utah 2d 408, 413 P.2d 600 (1966).